      Case 2:17-bk-57661                     Doc 90       Filed 02/05/20 Entered 02/05/20 14:29:36                                 Desc Main
 Fill in this information to identify the case:           Document     Page 1 of 6
 Debtor 1              David Joseph Kalinowski
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Southern
 United States Bankruptcy Court for the: ______________________              OH
                                                                District of __________
                                                                             (State)
 Case number            17-57661
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association,
                   as Trustee of the FW Series I Trust
 Name of creditor: _______________________________________                                                           13
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                           9 ____
                                                         ____ 2 ____
                                                                  5 ____
                                                                      3                  Must be at least 21 days after date       03   01   2020
                                                                                                                                   ____/____/_____
                                                                                         of this notice


                                                                                         New total payment:                          932.30
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             341.39
                   Current escrow payment: $ _______________                           New escrow payment:           385.51
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
     Case 2:17-bk-57661                        Doc 90             Filed 02/05/20 Entered 02/05/20 14:29:36                            Desc Main
                                                                  Document     Page 2 of 6

Debtor 1         David Joseph Kalinowski
                 _______________________________________________________                                               17-57661
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                Date      2 5 2020
                                                                                                        ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger, LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            mghidotti@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
         Case 2:17-bk-57661                Doc 90        Filed 02/05/20 Entered 02/05/20 14:29:36 Desc Main
                                                         Document        Page 3 of 6
                                                           SN Servicing Corporation           Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: January 31, 2020

     DAVID J KALINOWSKI
     5761 RICARDO DR                                                                         Property Address:
     GALLOWAY OH 43119                                                                       5761 RICARDO DRIVE
                                                                                             GALLOWAY, OH 43119



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Dec 2019 to Feb 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:     Effective Mar 01, 2020:                   Escrow Balance Calculation
 Principal & Interest Pmt:                 546.79                 546.79                    Due Date:                                       Feb 01, 2020
 Escrow Payment:                           341.39                 385.51                    Escrow Balance:                                    1,115.41
 Other Funds Payment:                         0.00                   0.00                   Anticipated Pmts to Escrow:                          341.39
 Assistance Payment (-):                      0.00                   0.00                   Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                   0.00                   Anticipated Escrow Balance:                       $1,456.80
 Total Payment:                              $888.18                    $932.30



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00           0.00
     Dec 2019                          341.39                               *                                        0.00         341.39
     Dec 2019                          663.97                               * Escrow Only Payment                    0.00       1,005.36
     Dec 2019                          341.39                               *                                        0.00       1,346.75
     Dec 2019                                                        914.12 * County Tax                             0.00         432.63
     Jan 2020                          341.39                               *                                        0.00         774.02
     Jan 2020                          341.39                               *                                        0.00       1,115.41
                                                                              Anticipated Transactions               0.00       1,115.41
     Feb 2020                      341.39                                                                                       1,456.80
                          $0.00 $2,370.92               $0.00       $914.12

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




                                                                                                                                           Page 1
     Case 2:17-bk-57661                Doc 90       Filed  02/05/20
                                                      SN Servicing        Entered 02/05/20 14:29:36
                                                                     Corporation                Final Desc Main
                                                    Document          Page   4 of
                                                     For Inquiries: (800) 603-0836
                                                                                  6
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: January 31, 2020

 DAVID J KALINOWSKI

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

 This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
 from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             1,456.80        1,884.73
 Mar 2020              349.85                                                                         1,806.65        2,234.58
 Apr 2020              349.85                                                                         2,156.50        2,584.43
 May 2020              349.85                                                                         2,506.35        2,934.28
 Jun 2020              349.85          914.12            County Tax                                   1,942.08        2,370.01
 Jul 2020              349.85                                                                         2,291.93        2,719.86
 Aug 2020              349.85        2,370.00            Homeowners Policy                              271.78          699.71
 Sep 2020              349.85                                                                           621.63        1,049.56
 Oct 2020              349.85                                                                           971.48        1,399.41
 Nov 2020              349.85                                                                         1,321.33        1,749.26
 Dec 2020              349.85                                                                         1,671.18        2,099.11
 Jan 2021              349.85          914.12            County Tax                                   1,106.91        1,534.84
 Feb 2021              349.85                                                                         1,456.76        1,884.69
                    $4,198.20       $4,198.24

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 699.71. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 699.71 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

 Your ending balance from the last month of the account history (escrow balance anticipated) is 1,456.80. Your starting
 balance (escrow balance required) according to this analysis should be $1,884.73. This means you have a shortage of 427.93.
 This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
 deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
 months.

 We anticipate the total of your coming year bills to be 4,198.24. We divide that amount by the number of payments expected during
 the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
        Case 2:17-bk-57661             Doc 90      Filed 02/05/20    Entered 02/05/20 14:29:36 Desc Main
                                                             Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                 Document monthly
                                                                 Page    5 of will
                                                                              6 be $896.64 (calculated by subtracting the
                                                                     payment
    Unadjusted Escrow Payment                       349.85
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                   0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                 35.66
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                       0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                                $385.51
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
Case 2:17-bk-57661         Doc 90     Filed 02/05/20 Entered 02/05/20 14:29:36                Desc Main
                                      Document     Page 6 of 6


                                    CERTIFICATE OF SERVICE
       On February 5, 2020, I served the foregoing documents described as Notice of Mortgage Payment
Change on the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR
        Mark Albert Herder
        Email: Markalbertherder@yahoo.com


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

                                                         /s/ Lauren Simonton
                                                         Lauren Simonton




       On February 5, 2020, I served the foregoing documents described as Notice of Mortgage Payment
Change on the following individuals by depositing true copies thereof in the United States mail at Santa
Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:


 DEBTOR                                               U.S. TRUSTEE
 David Joseph Kalinowski                              Asst US Trustee (Col)
 5761 Ricardo Drive                                   Office of the US Trustee
 Galloway, OH 43119-9309                              170 North High Street, Suite 200
                                                      Columbus, OH 43215
 TRUSTEE
 Frank M Pees
 130 East Wilson Bridge Road, Suite 200
 Worthington, OH 43085

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

                                                         /s/ Lauren Simonton
                                                         Lauren Simonton
